Title: Pennsylvania Assembly: Reply to the Governor, 29 October 1756
From: Pennsylvania Assembly
To: Denny, William


When the newly elected Assembly met to organize on October 14, Governor Denny informed it that “several weighty Affairs” required their immediate attention: viz., an embargo on food, clothing, and warlike stores to possessions of France; provision for transporting and quartering British troops which might be stationed in the province; the need for new defense appropriations in view of rumors of enemy aggression; a new militia law to replace the one recently disallowed by the King; and a plan to deal with the Indians expected to appear in the province for a conference. Though it made no formal reply, the Assembly discussed the message during the next two weeks and took several steps in pursuance of its requests. A committee appointed the 20th brought in an embargo bill the next day, but no further action was taken on it. On the 21st Franklin and others were asked to bring in a bill regulating transportation for the King’s troops, the next day he and still others were appointed to draw a quartering bill, and on the 23d the provincial commissioners were asked to pay the Indian expenses. Following a message from Denny telling of more Indian attacks, Franklin and others were appointed to confer with him on “the most proper Manner of disposing of” the Indians who had come to Philadelphia. The same day the Assembly requested an estimate of defense costs for the coming year and resumed its consideration of a new militia law. On October 28 Franklin brought in “a Bill for regulating the Forces in the Pay of this Province,” delivered (as its president) the annual report of the Pennsylvania Hospital, and was appointed to a committee to draft a new militia law. The next day Denny told the House that Teedyuscung and over 100 threatening Indians were near Fort Allen expecting to meet the governor in treaty as had been planned at Easton the previous July. Since such a treaty would violate Lord Loudoun’s most explicit orders, Denny asked the Assembly for its advice. Franklin and others were appointed to draft a reply (printed here), which was done in half an hour, then amended, approved, and promptly delivered to Denny.
 
May it please your Honour,
[October 29, 1756]
We have considered your Honour’s Message of this Day, with Lord Loudoun’s Letter, laid before us at the Beginning of the Session. And since you are pleased to ask our Opinion and Advice on this important Occasion, we shall give it with all dutiful Freedom and Sincerity.
We are truly thankful to our gracious Sovereign for the late wise Regulation of putting Indian Affairs, especially those that relate to War or Peace with them, under a more general Direction than they have heretofore been, as we think the British Interest will now have more Weight with the Indians, than if separate Treaties of Peace might be made by separate Colonies for themselves, without consulting the Interest or Safety of their Neighbours. We cannot therefore desire, however burdensome the present War with the Indians may be to this Province, that such a separate Treaty should be concluded on our Behalf. We are, however, of Opinion, that the Treaty begun by the late Governor (before Sir William Johnson’s Powers were made known) in Pursuance of which the Indians are now come down, should not be wholly discontinued on our Part, lest the Indians be disgusted, and the Opportunity of bringing them to a general Peace with all the British Colonies be lost. We rather think it adviseable, that your Honour would give them an Interview, make them the customary Presents, in Behalf of this Government, to relieve their Necessities, and assure them of our sincere Inclination to take them again into Friendship, forgive their Offences, and make a firm Peace with them; but at the same time to let them know, that the Government of this Province cannot agree to make a Peace with them for itself, and leave them at Liberty to continue the War with our Brethren of the neighbouring Colonies: That we are all Subjects of one great King, and must, for the future, be all at Peace or all at War with other Nations at the same Time: That our King has appointed Sir William Johnson to manage these general Treaties for all the Governments in this Part of America, and to him we must therefore refer the Indians for a final Conclusion and Ratification of this Treaty; promising also to write to him, acquaint him with the good Dispositions the Indians have shown at these Conferences, and recommend it to him to make the Agreement firm and lasting for all Parties. An Interview of this Kind with the Indians, we apprehend, may at this Time be greatly for His Majesty’s Service, and for the Advantage not only of this, but of all the neighbouring Colonies, and not inconsistent with the Intention of Lord Loudoun’s Letter: Which we nevertheless submit to your Honour’s prudent Consideration.
